FILED
                            NOT FOR PUBLICATION                              JUN 24 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CARLOS HARRIS,                                    No. 13-15067

              Petitioner - Appellant,             D.C. No. 4:11-cv-00533-PJH

  v.
                                                  MEMORANDUM*
RAUL LOPEZ, Warden,

              Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                              Submitted June 12, 2014**
                               San Francisco, California

Before: SCHROEDER, GRABER, and BYBEE, Circuit Judges.

       Petitioner Carlos Harris appeals the district court’s denial of his habeas

petition. The district court rejected Harris’s claim that the presence on his jury of a




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
former schoolteacher with whom he had had problems decades before violated his

Sixth and Fourteenth Amendment rights to an impartial jury in 2005. We affirm.

      In the absence of a showing of cause and prejudice, a federal habeas court

will not review a claim rejected by the state court on the basis of an independent

and adequate state procedural rule. Walker v. Martin, 131 S. Ct. 1120, 1127

(2011). Harris cannot demonstrate prejudice because he cannot show that Juror

No. 8 was actually or impliedly biased. See United States v. Gonzalez, 214 F.3d
1109, 1111–12 (9th Cir. 2000). Actual bias is “bias in fact—the existence of a

state of mind that leads to an inference that the person will not act with entire

impartiality.” Id. at 1112 (internal quotation marks omitted). Implied bias exists

in “extreme situations where the relationship between a prospective juror and some

aspect of the litigation is such that it is highly unlikely that the average person

could remain impartial in his deliberations under the circumstances.” Tinsley v.

Borg, 895 F.2d 520, 527 (9th Cir. 1990) (internal quotation marks omitted).

      The district court did not err in holding that Harris failed to show that Juror

No. 8 was actually or impliedly biased. There was no evidence of either. Indeed,

Juror No. 8 told Harris’s investigator that although she recalled performing jury

duty in 2005, she had no recollection of Harris from the trial or from school.

      AFFIRMED.


                                            2